DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 should recite “wherein the plurality of lipids . Appropriate correction is required.

Withdrawn Rejections
The rejection of claims 1-8, 10-16, 18 and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of applicant’s amendments to recite specific types of lipids and amounts for the lipids 
The rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of applicant’s amendments to change the dependency of claim 15.
The rejection of claim 18 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn in view of applicant’s amendments to claim 18.
The rejection of claims 1-3, 8, 10-12, 16 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Sorayya et al. (U.S. Patent No. 9603799) has been withdrawn in view of applicant’s amendments to claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, from which claim 18 depends, recites that the composition comprises DPPC, DOPC, cholesterol and a primary alkyl amine including a positively charged amino group head and at least a carbon tail.  Claim 18 recites that the composition further comprises a lipid blend.  The specification provides a non-limiting example of a “lipid blend” as comprising a blend of DPPC, DOPC, cholesterol and stearylamine.  Thus, it is not clear if the lipid layer comprises DPPC, DOPC, cholesterol and a primary alkyl amine as recited in claim 1 and further comprises an additional lipid blend as recited in claim 18 or if claim 18 is directed to a totally different lipid blend from DPPC, DOPC, cholesterol and a primary alkyl amine/stearylamine.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-8, 10-16, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sorayya et al. (U.S. Patent No. 9603799), and further in view of He et al. (Journal of Virology, 2006, 80(12):5757-5767) and He et al. (Journal of Immunology, 2004, 173:4050-4057) and as evidenced by Restifo et al. (Gene Therapy, 2000, 7:89-92).
The claims are directed to an immunogenic composition forming a vaccine, the composition comprising: 
a nanoparticle delivery system comprising at least a nanoparticle, wherein the at least a nanoparticle comprises a lipid layer exterior including a plurality of lipids, wherein the plurality of lipids comprises DPPC, DOPC, cholesterol and a primary alkyl amine including a positively charged amino group head and at least a carbon tail and where the DPPC:DOPC:cholesterol:alkyl amine molar ratio is 20-40:15-30:20:10-45; and 
an antigen incorporated in the at least a nanoparticle, wherein the antigen comprises a nucleic acid encoding at least a part of a spike protein; and 
the antigen is combined with the nanoparticle delivery system by lyophilizing the at least a nanoparticle; and reconstituting the at least a nanoparticle using a solution containing the antigen.
Sorayya et al. teaches a cationic liposomal vaccine composition comprising DPPC:DOPC:cholesterol:SA in a molar ratio of approximately 40:20-30:20:10-20 (claims 1 and 20).  Sorayya et al. further states that the liposomal vaccine is prepared with at least one entrapped antigen having an immunogenic response in a subject (see col. 6, line 63 to col. 7, line 6).  The antigen may be selected from the group consisting of polynucleotides, polypeptides, recombinant proteins, synthetic peptides, protein extract, cells (including tumor cells), tissues, polysaccharides and lipids, including fragments thereof (see col. 7, lines 2-6 and col. 9, lines 44-56).  
Regarding the phrase “a nucleic acid encoding at least a part of a spike protein”, Sorayya et al. teaches that the antigen can be from a coronavirus (see col. 6, line 20) and that the antigen can be nucleic acid, which includes DNA and mRNA as evidenced by Restifo et al. (claims 14-15) Thus, it is well within the purview of one of ordinary skill in the art to use an antigen in the form of protein, DNA or mRNA.  Further, it is well known in the art that the coronavirus spike protein, which comprises S1 and S2, is known as a vaccine candidate and has immunodominant epitopes.  See He et al. 2006 and He et al. 2004, which teach that the coronavirus spike protein is responsible for receptor binding and virus fusion, is highly immunogenic during infection and immunizations, is a major antigen among the SARS-CoV proteins that induces protective antibody responses, and is considered a major target for vaccine design (claims 6-7). 
Accordingly, it would be obvious for one of ordinary skill in the art to use the spike protein (e.g., S1S2) of known coronaviruses, or any other virus known to have “spikes” on its surface (e.g., envelope spikes from retroviruses) as a protein or nucleic acid antigen to combine with the liposome nanoparticles taught by Sorayya et al.  There is motivation to do so and there would be a reasonable expectation of success in using the spike protein of a coronaviruses given the teachings of Sorayya et al. (the antigen can be protein or nucleic acid and the antigen can be from coronavirus) and the teachings of He et al. 2004 and He et al. 2006 (the spike protein of coronavirus (e.g., (SARS-CoV) is considered a major target for vaccine design).  Further, there is motivation and a reasonable expectation of success in using the antigen in the form of protein, DNA or mRNA given the state of the vaccine arts and given the teachings of Restifo et al.
Regarding suspending the antigen in buffer prior to mixing with the lyophilized nanoparticles, Sorayya et al. discloses that the cationic liposomal vaccine portion can be formulated as a lyophilized composition (see col. 4, lines 54-65). In this regard, Sorayya et al. discloses an example where liposomes are made and then lyophilized.  The dried liposomes were then combined with 1 ml of lysozyme1 stock solution (antigen in buffer) (see col. 13, line 20 to col. 14, line 20) (claims 1 and 11).
Regarding claims 2 and 16, Sorayya et al. teaches that the lipid can contain a positively or negatively charged lipid or a positively charged lipid comprising stearylamine (see, the abstract and col. 4, lines 46-53).
	Regarding claims 3 and 8, Sorayya et al. teaches that antigens to be delivered may either be entrapped within the aqueous compartment of the liposomes, incorporated into the lipid bilayer membrane (hydrophobic antigens) or adsorbed into the liposomal surface through covalent or charge-dependent, electrostatic interaction (see col. 3, line 61 to col. 4, line 3).
	Regarding claim 10, Sorayya et al. teaches that the lipid composition, where the liposomal vaccine is prepared with at least one entrapped antigen is lyophilized (see paragraph bridging columns 6 and 7).
Regarding claim 12, the composition of Sorayya et al. can comprise a lyoprotectant (see col. 5, lines 58-67).
	Regarding claim 13, it is known in the art that the coronavirus spike protein (S protein) is a large type I transmembrane glycoprotein (see He et al. 2004, Introduction and see He et al. 2006, Introduction). 
	Regarding claim 24, Sorayya et al. teaches that the mean hydrodynamic particle diameter of the liposomes of the present invention is in the size range of 300-1000 nm (see col. 5, lines 58-60).
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Arguments
In the reply dated October 28, 2021, applicant first argues that Sorayya et al. does not disclose, teach or suggest a molar ratio of DPPC:DOPC:cholesterol:alkyl amine that is 20-40:15-30:20:10-45.  Applicant’s arguments have been fully considered and not found persuasive. 
As outlined in the rejection, Sorayya et al. teaches a cationic liposomal vaccine composition comprising DPPC:DOPC:cholesterol:SA in a molar ratio of approximately 40:20-30:20:10-20.  The molar amounts taught by Sorayya et al. either match or fall within the claimed molar amounts of 20-40:15-30:20:10-45.
Applicant next argues that the cited reference under the 35 U.S.C. § 103 rejection do not teach that the spike protein is from SARS-CoV-2.  Applicant’s arguments have been considered and are found persuasive for claim 5, which is the only claim to recite SARS-CoV-2.  As for the remaining claims that recite “spike protein” without reference to SARS-CoV-2, those claims remain rejected because prior to the discovery of SARS-CoV-2, several other coronaviruses were known (e.g., SARS, MERS and etc.).
Applicant next argues that the Office has taken official notice for stating that it is well known in the art that the coronavirus spike protein, which comprises S1 and S2, is known as a vaccine candidate and has immunodominant epitopes.  Applicant’s arguments have been considered and are not found persuasive. 
Immediately after that statement, the Office Action states:
See He et al. 2006 and He et al. 2004, which teach that the coronavirus spike protein is responsible for receptor binding and virus fusion, is highly immunogenic during infection and immunizations, is a major antigen among the SARS-CoV proteins that induces protective antibody responses, and is considered a major target for vaccine design.

The title of He et al. 2004 is for Developing SARS Diagnostics and Syndrome (SARS) Coronavirus: Implication the Spike Protein of Severe Acute Respiratory, and the title of He et al. 2006 is Antigenic and Immunogenic Characterization of Recombinant Baculovirus-Expressed Severe Acute Respiratory Syndrome Coronavirus Spike Protein: Implication for Vaccine Design.  Both reference discuss that the spike (S) protein comprises S1 and S2.  Thus, it is clear that the Office did not take official notice.  
Applicant next argues that there is no motivation and no reasonable expectation of success in using the antigen in the form of protein, DNA or RNA because Restifo et al. was published in 2000, approximately 19 years before the SARS-CoV-2 virus was first discovered.  Applicant’s arguments have been considered and are not found persuasive. 
It is noted that none of the claims that were previously rejected and still are rejected over Sorayya et al. and Restifo et al. recite SARS-CoV-2.  Claim 5 is the only claim that recites SARS-CoV-2.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The lysozyme is the antigen.